ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's amendment of 5/17/2022 has been entered and considered.

Examiner amendment canceling nonelected claims
This application is in condition for allowance except for the presence of claims 15-16 directed to inventions nonelected without traverse in the 6/7/2021 response to the 4/7/2021 restriction requirement.  These claims are not eligible for rejoinder, and, as the only examiner amendment, claims 15-16 are canceled.  (MPEP 821.02 and .04 pertain.)  No claims remain withdrawn.

Terminal disclaimer
The 5/19/2022 approved 5/17/2022 terminal disclaimer versus application 16/390,648 is acknowledged.

Reasons for allowance
5/17/2022 claims 1-4, 6-14 and 17-20 are allowed for the reasons of record and as summarized here.  (Claim 5 and 15-16 is canceled.)

Regarding 35 USC 102
The claims are free of the analogous art at least because close art, e.g. as cited in the now withdrawn 102 rejection as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of sample, condition, tests determined according to the condition, configured tests of an analyzer, and the recited likelihood analysis.  Additionally, Applicant's 5/17/2022 remarks at p. 8 supported the withdrawal of the rejection.

Regarding 35 USC 112(a) written description
The written description rejection is withdrawn in view of the claim amendment and Applicant's assertion that the "tests" are limited to those for which the "analyzer" is configured.  Additionally, Applicant's 5/17/2022 remarks at p. 7-8 supported the withdrawal of the rejection. 

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631